  Case 2:12-cv-07849-MCA-LDW Document 92 Filed 01/31/20 Page 1 of 1 PageID: 1287




                             MAZIE SLATER KATZ & FREEMAN, LLC
                                        103 Eisenhower Parkway, Suite 207, Roseland, NJ 07068
                                             Phone: (973) 228-9898 - Fax: (973) 228-0303
                                                        www.mazieslater.com

David A. Mazie*                                        Writer’s Direct Dial & Email:            Karen G. Kelsen°
Adam M. Slater*°                                         mrm@mazieslater.com                    Cheryll A. Calderon
Eric D. Katz*°                                                                                  Adam M. Epstein°
                                                              (973) 228-0391
David M. Freeman                                                                                Cory J. Rothbort°
Beth G. Baldinger°                                                                              Michael R. Griffith°
Matthew R. Mendelsohn°                                                                          Christopher J. Geddis
David M. Estes                                                                                  Matthew R. Tonzola
   ________                                                                                        ________

*Certified by the Supreme Court of                       January 31, 2020                       °Member of N.J. & N.Y. Bars
 New Jersey as a Civil Trial Attorney


     Via ECF & Hand Delivery (Monday)
     Honorable Madeline Cox Arleo, U.S.D.J.
     United States District Court for the District of New Jersey
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street Room 4015
     Newark, NJ 07101

                Re:        Majdipour et al. v. Jaguar Land Rover North America, LLC
                           No. 2:12-cv-07849-MCA-LDW

     Dear Judge Arleo:

            I, along with co-counsel, represent Plaintiffs in the above matter. In anticipation of the
     Fairness Hearing scheduled for Monday, February 3, 2020 at 3:30 pm, I enclose an updated
     Declaration of Jenny Shawver of Angeion Group, the Settlement Administrator. Additionally,
     because one additional timely exclusion was received since Plaintiffs’ Motion for Final Approval
     was filed, we are also enclosing an [Proposed] Amended Final Judgment and Order Granting
     Approval of Class Settlement with an updated Exhibit 1, including the complete list of exclusions.

                                                                 Respectfully submitted,




                                                                 MATTHEW R. MENDELSOHN

     Encs.
